Citation Nr: 1727976	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  04-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 29.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1989 to April 1990, and from October 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals ( Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That rating, in part, continued the Veteran's noncompensable rating for residuals of umbilical abdominal hernia.  

In conjunction with that appeal, the Board remanded the issue of entitlement for TDIU noting that the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  

The development requested in the remand has been accomplished.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.






CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to a service-connected disability (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the Board's remand instructions.  In response to the Board's remands, the Veteran was provided with TDIU notice in May 2013 and the Veteran was afforded VA examinations in September 2013, October 2013, May 2014, September 2014, October 2015 and February 2017.  The examiners provided full descriptions of the functional effects and severity of the Veteran's service-connected conditions.  The medical opinions were fully explained and well-supported, and the Board finds they are adequate and comply with the Board's remands.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's claim was most recently adjudicated in an April 2017 supplemental statement of the case (SSOC).  The Board therefore finds that VA has complied with the notification and assistance requirements. 

II.  Legal Criteria and Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Total disability will be considered to exist when there is any impairment of mind or body present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

The Veteran contends that he is unemployable due to service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is currently service-connected for migraine headaches, rated as 50 percent disabling, status post repair umbilical abdominal hernia, rated as 20 percent disabling, surgical scars of the abdomen, rated as 10 percent disabling, eczema, rated as 10 percent disabling, post-operative residuals of anal fistula and hemorrhoids, each rated as noncompensable.  The Veteran has a combined disability rating of 70 percent.  The Veteran meets the specific percentage requirements of 38 C.F.R. § 4.16 (a).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The central inquiry in a claim for TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad, 5 Vet. App. at 529.  The Veteran's service-connected disabilities, employment history and current employment status, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Veteran contends that he is unable to work due to his service-connected disabilities however the preponderance of the evidence demonstrates that the Veteran's unemployability is related to non-service connected disabilities as well as substance abuse.

Social Security Administration records dated in September 2008 demonstrate that the Veteran was not found to be disabled.  The Veteran's primary diagnosis was reported as dysthymic disorder.  There was no secondary diagnosis.  The notice of disapproved claim noted that the Veteran's condition was not severe enough to keep him from working after consideration of medical information, the Veteran's age, education, training and work experience.  

The findings noted that the Veteran reported he was unable to work because of depression, insomnia, suicidality, anal fistula, hernia, high cholesterol, headaches, clogged aorta, heart problems and kidney stones.  It was noted that the Veteran's depression was not so severe that it would prevent him from working in a stable environment, his headaches did not restrict daily living activities to the point that the Veteran would be considered disabled, cardiac condition was currently stable and the Veteran was able to perform physical activities without significant restrictions and that other conditions did not significantly limit his ability to work.  It was noted that the Veteran's conditions kept him from working as a barber but did not keep him from routine work.  

The claims file includes an April 2012 vocational rehabilitation treatment plan note which stated that the Veteran was admitted to a vocational and residential rehabilitation recovery plan.  Amongst the goals the Veteran wished to address was employment.  It was noted that the Veteran had not worked since 2002 "due to depression and insomnia."  The Veteran stated that he received a nonservice-connected disability pension and had skills in barbering and would like to go back to work within a year.  In May 2012, the Veteran is shown to have a job in North Carolina which would begin in October.  A September 2012 vocational rehabilitation treatment plan noted that the Veteran was addressing ongoing substance abuse issues, that he was waiting to receive funding for his barber tools.  The Veteran reported that he was moody and that he had been receiving injections from his neurologist which has been helpful for his migraines.  He described his overall health as "pretty good."  

In May 2013, the Veteran submitted an application for increased compensation based on unemployability.  In his application, the Veteran stated that epigastric hernia, depression and insomnia prevented him from securing or following substantially gainful occupation.  The Veteran stated that he last worked full-time in 1992 and became too disabled to work in 1999.  The Veteran reported that he last worked in a barbershop in 2002.  

In a September 2013 VA examination for headaches, the examiner stated that the Veteran's headaches impacted his ability to work.  The examiner stated that the Veteran last worked in 2000 and did not go out of work at that time for headaches.  The examiner stated that the Veteran was bedridden for seven days per month due to headaches per the Veteran's own report.  

In an October 2013 VA examination for mental disorders, the Veteran reported that he last worked in 1999 as a barber.  He reported that his work history had not been consistent for many years before that due to drug and alcohol problems.  He also reported that he had a hard time dealing with the public and was regularly anxious.  

A May 2014 VA examination demonstrates that the Veteran's hemorrhoids did not impact his ability to work.  In a June 2014 VA medical center treatment note, the Veteran reported migraines which occurred two to three times every week without much help from medication.  

In a March 2015 application for increased compensation based on unemployability, the Veteran reported that migraine headaches were preventing him from securing or following substantially gainful employment.  

In February 2017, the Veteran was afforded multiple VA examinations.  A scar examination includes a finding that the Veteran's scars did not affect functioning, the Veteran's skin condition was not found to affect functioning, the Veteran's hemorrhoids were found to affect him in that when they flared up it could be uncomfortable to sit.  

The Veteran's February 2017 headache VA examination, the Veteran reported headaches for the last twenty years.  He reported headaches about three to five times a week lasting between a few hours and a day if he did not catch it on time.  The Veteran reported prostrating attacks once every month, the examiner reported that the Veteran did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  It was noted that the Veteran's headache condition impacted his ability to work in that it could be difficult to work due to pain and during severe attacks the Veteran may need to stay home.  

In a February 2017 VA medical opinion, a VA examiner was asked to address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner stated that the claims file had been reviewed and noted that the Veteran had reported that he had not worked in over 18 years due to migraines.  The examiner stated that he had reviewed the lay statements reporting the emotional and physical stress, social security records and electronic claims file.  The examiner stated that functional limitations of the Veteran's disabilities allowed physical and sedentary employment with the provision of reasonable accommodations for possible headaches during work.  

In light of the severity of his numerous nonservice-connected disabilities, the impairment due to his substance abuse and the competent evidence demonstrating he is able to function with reasonable accommodations for his headaches, the Board finds that he is not unemployable solely due to the combined effects of his service-connected disabilities.  This is not to say that the Veteran's service-connected disabilities do not impact his ability to work, but any such impact does not render him unemployable.  

This conclusion is supported in great part by the findings of the Social Security Administration, prior claims by the Veteran and vocational rehabilitation records.  Such records demonstrate that the Veteran's non-service connected disabilities impacted his ability to function.  The Veteran himself is shown to have previously reported that such non-service connected disabilities, insomnia and depression, prevented him from working.  Such inconsistent reports render the Veteran less credible than he otherwise might be.  Similarly, the Veteran is shown to have reported, and the record supports the contention that he has been unable to keep a steady job due to substance abuse.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes him from securing or following substantially gainful employment consistent with his occupational background.  Therefore, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.

ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


